 WHITING CORPORATION493request is not significant since it appears that this is doneprimarily as a matter of convenience. Accordingly, we findthat the history of collective bargaining has been on the basisof a single bargaining unit of brewing and bottling employees. IWe consider then whether, in the light of the long bargaininghistoryon the broader basis, bottling employees may besevered from the existing unit.Itisnot contended, nor does it appear that the bottling em-ployees constitute a craft group. Although the bottling and brew-ing employees are in separate departments and generally do notinterchange with each other, there is frequent interchange ofemployees at one of the 5 breweries involved. The duties of theemployees in both departments are substantially the same as theduties of such employees throughout the brewing industry.Different training is required for the different jobs but thedegree of training required to attain proficiency in the workof either department is not extensive and there is no significantdifference in the skills of the employees of the 2 departments.Upon all the facts, we find that the bottling-department em-ployees do not constitute a craft or departmental unit appro-priate for the purpose of severance from the larger unit.4We shall, therefore, dismiss the petition.[The Board dismissed the petition.]3Goebels Brewery Company, et al., 105 NLRB 698.4Goebels Brewery Company, et al., supra; Anheuser-Busch, Inc., 102 NLRB 800.WHITING CORPORATIONandINTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS OF AMERICA FOR AND ON BEHALF OF SUB-ORDINATE LODGE NO. 92, A. F. of L., Petitioner. Case No.21-RC-3173. December 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George H.O'Brien, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.''However, we reverse the hearing officer's ruling permitting International Brotherhood ofElectrical Workers, Local 11, to intervene on the basis of a contract covering electricianswhich it had entered into in 1944 with Spencer and Morris Company. It appears that in 1948the Employer had purchased certain assets from Spencer and Morris Company and tempo-rarily occupied its plant until the Employer built its own plant. Spencer and Morris Companythereafter continued in business at a nearby location. The Employer never assumed the abovecollective-bargaining agreement or any other obligation of Spencer and Morris Company. Atno time did the Employer recognize the IBEW. nor did the IBEW claim to represent any em-107 NLRB No. 108.437590 -- 13 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a unit of all production, maintenance,and repair employees at the Employer's Norwalk, California,plant, including working leadmen and plant clericals, 3 but ex-cluding electricians, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act. TheEmployer contends that, if an election is directed, the appro-priate unit should include the following classification: Leadmen;layout and fitup--A, B, C; machinist; boxer and crater; welder;steel straightener; electrician--maintenance; general mainte-nance; drill press and machine operator "A"; painter--sprayand hand; crane operator; storekeeper; shipping and receivingclerk; production progress clerk; chief stores and receivingclerk;assembler and experienced helper; helper; janitor;ployees of the Employer before this hearing. In these circumstances, we find that the contractdoes not establish a sufficient showing of interest among the Employer's employees to entitlethe IBEW to intervene hereinWe also find that the hearing officer did not commit prejudicial error in promptly correctinghimself at the hearing after ruling on the Employer's motion to dismiss and referred themotion to the Board for decision. Moreover, we find, contrary to the Employer's contention,that the hearing officer's inadvertent ruling was not a recommendation barred by Section 9 (c)(1) of the Act nor did he thereby violate Section 11 of the Administrative Procedure Act whichis not applicable to Board representation proceedings.2 The Employer contends that the petition should be dismissed for the following reasons that:(1)There is no evidence that any claim of representation was made prior to the filing of thepetition; (2) under the 12- month limitation of Section 9 (c) (3) no election can be directed at thistime since the petition in the prior representation case (Whiting Corporation, Case No 21-RC-1353) was not finally decided until the dismissal of the petition on February 13, 1953; (3) nosubstantial showing of interest has been made by the Petitioner; (4) the Petitioner has failedto prove that it was in compliance with the filing requirements of the Act at the time the peti-tion was filed and at the time of the hearing; and (5) the proposed unit is inappropriate.We find the Employer's contentions to be without merit: (1) A request for recognition is nota prerequisite to the filing of a representation petition (Advance Pattern Company, 80 NLRB29); (2) as the 12-month limitation of Section 9 (c) (3) runs from the date of the balloting,which in the prior case occurred on October 18, 1950, the petition herein, which was filed onJune 18, 1953, is timely (Heekin Can Company, 97 NLRB 783); (3) the Petitioner's showing ofinterest in a representation proceeding is an administrative matter and is not litigable.Stokely Foods, Inc. (78 NLRB 842). Moreover, we are administratively satisfied that thePetitioner has made a sufficient showing of interest; (4) the Board has also held that whethera labor organization which is required to comply with the filing requirements of the Act hasin fact done so is also a question for administrative determination and is not litigable by theparties (Sunbeam Corporation, 94 NLRB 844). Furthermore, we find that the Petitioner was incompliance at all material times; (5) the unit which the Petitioner seeks to represent com-prises production,maintenance, and repair employees and is the kind which the Board hastraditionally found to be generally appropriate, with certain inclusions and exclusions.3The Petitioner amended its petition at the hearing to include working leadmen and plantclericals. WHITING CORPORATION495production control assistant;clerk--order department; pur-chasing assistant;expeditier- -purchasing;and material controlclerk.The Petitioner apparently does not dispute the Employer' sproposed inclusions,except that it would exclude electricians,production progress clerk, material control clerk,chief storesand receiving clerk, "purchasing"employees,4and all produc-tion control employees.The Employer,an Illinois corporation,operates a plant atNorwalk, California,which is involved herein, and one atHarvey, Illinois.It is primarily engaged in the manufactureof heavy equipment and special machinery and in devising andengineering equipment for special needs. The products manu-factured by the Employer include cranes,railroad equipment,foundry equipment,tower hammers,equipment for processindustries,and various other types of machinery and equipment.As indicated above, the Employer would include and thePetitioner would exclude the following classifications:Electricians:The Employer has in its employ 3 electricians,1of whom is classified as a leadman.These employees work inthe same area alongside production employees.Their workincludes the installation of controls,motors, conduit wiring,and electrical fittings and components on equipment manufac-tured by the Employer.In addition,the electricians performthenecessary electricalmaintenancework in the plant.Occasionally,theymay also perform nonelectrical work. Theelectricians have the same general supervision as the otherproduction and maintenance employees and receive the sameemployment benefits.There is no formal apprenticeship pro-gram for electricians or any other employees.The Employer'spolicy is to advance its employees from the classification ofhelper to mechanic scale on the basis of experience and abilityacquired over a period of time.In view of the fact that the working conditions and interestsof the electricians are similar to those of the production andmaintenance employees,and as there is no other union with asubstantial showing of interest seeking to represent them as acraft group, we shall,inaccord with our well-establishedpractice,include the electricians in the production and mainte-nance unit.Production control assistant;production progress clerk;material control clerk; chief stores and receiving clerk: Theseemployees perform functions related to the flow of materialsthrough the Employer's plant.It is the duty of the productioncontrol assistant to produce bills of material. His desk islocated in the office with the production control supervisor towhom he reports. The production progress clerk maintains afamiliaritywith the products on the work floor. He is alsoresponsible for checking all materials for discrepancies in4 We assume that the Petitioner in using the word "purchasing"had reference to the Em-ployer's classifications of purchasing assistant, expediter--purchasing, and clerk--orderdepartment. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDproductionrequirements.The production progressclerk spendsthemajor partof his timeon the productionfloor and is de-scribed as"the eyes ofthe generalforeman." Thematerialcontrol clerk keepsaccurate records of materials receivedinto the plant.He is responsible to the production controlsupervisorand worksin the same general plantarea. Thechief stores and receiving clerk acts as a leadmanfor otheremployees.In this capacity,he directs the employees who issuematerials requiredfor the manufacture of Employer's products.It is also his responsibility to see that adequateinventory con-trol is maintained.He reports to the general foreman.In view of theforegoing,it is apparentthat the productioncontrol assistant,productionprogressclerk,material controlclerk, and the chiefstores and receivingclerk perform func-tions generally performedby plant clerical employees whomthe Board customarilyincludesin productionand maintenanceunits.6Accordingly, we shall include them in the unit.Purchasingassistant;expediter- -urchasin;clerk--orderdepartment:The record does not contain adequate evidence toenable us to determine whether these employees are primarilyoffice clerical,plant clerical,or managerialemployees. Underthese circumstances,we willpermit themto vote subject tochallenge.We find thatthe following employeesof the Employer con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section9 (b) of the Act: All pro-duction, maintenance,and repair employeesat the Employer'sNorwalk,California, plant,including electricians,workingleadmen; plant clerical employees;layout and fitup--A, B, C;machinist;boxer and crater;welder;steel straightener;electrician--maintenance;general maintenance;drill press andmachine operator"A"; painter--spray and hand;crane oper-ator; storekeeper;shipping and receivingclerk; productionprogressclerk; chiefstores and receiving clerk; assemblerand experienced helper;helper; janitor;productioncontrolassistant;and the material control clerk,but excluding officeclericalemployees,professionalemployees,guards,andsupervisors as definedin the Act'.[Text ofDirection of Electionomitted from publication.]SCf. Clarostat Mfg. Co., Inc., 105 NLRB 20; East Texas Steel Castings Company, 95 NLRB1135;Gluck Bros., Inc., 83 NLRB 683; General Electric Company, 81 NLRB 654; OrleansMaterials & Equipment Co., Inc., 76 NLRB 351.6The record does not indicate that the production control assistant or the chief stores andreceiving clerk possess any supervisory authority.ANHEUSER-BUSCH, INC.,FALSTAFFBREWING CORPORA-TION, GRIESEDIECK BROTHERS BREWERY COMPANY,GRIESEDIECK-WESTERN BREWERY COMPANY (HYDEPARK PLANT),and INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR,CEREAL, SOFT DRINK AND DIS-107 NLRB No. 113.